    Case 1:20-cv-01624-SCJ Document 28-3 Filed 04/24/20 Page 1 of 4
                                                                  FILED
                                                           Administrative Minutes
                                                               MAR 14 2020
   oy.Rra
                                                             Therese S. Barnes,
                                                           Clerk/Court Executive
             SUPREME COURT OF GEORGIA
                                                        SUPREME COURT OF GEORGIA


    1845

                                                      March 14, 2020
                                                       (Amended)

  ORDER DECLARING STATEWIDE JUDICIAL EMERGENCY


      WHEREAS, the Governor has determined that a Public Health
State of Emergency exists in the State of Georgia due to the spread of
the Coronavirus/COVID-19, and whereas that state of emergency
constitutes a "judicial emergency" pursuant to OCGA § 38-3-60 et seq.,
see OCGA § 38-3-60 (2).

     Now therefore, pursuant to OCGA § 38-3-61, the Honorable Harold
D. Melton, Chief Justice of the Supreme Court of Georgia, DOES
HEREBY ORDER AND DECLARE a Statewide Judicial Emergency in
the State of Georgia. The nature of this emergency is the continued
transmission of Coronavirus/COVID-19 throughout the State and the
potential infection of those who work in or are required to appear in our
courts.


       Thus,in order to protect the health, safety, and liberty of all citizens
in this State, the undersigned hereby declares a Statewide Judicial
Emergency affecting all courts and clerk's offices in the State as it relates
to all judicial proceedings.

     To the extent feasible, courts should remain open to address
essential functions, and in particular courts should give priority to
matters necessary to protect health, safety, and liberty of individuals.
Essential functions are subject to interpretation; however, some matters
that fall into the essential function category are:(1) where an immediate
liberty or safety concern is present requiring the attention of the court as
soon as the court is available;(2) criminal court search warrants, arrest
warrants, initial appearances, and bond reviews; (3) domestic abuse
temporary protective orders and restraining orders; (4) juvenile court
delinquency detention hearings and emergency removal matters; and (5)
mental health commitment hearings.


                                 Exhibit 2
                                  Wood
    Case 1:20-cv-01624-SCJ Document 28-3 Filed 04/24/20 Page 2 of 4




     In addition, trials in any criminal case for which a jury has been
empaneled and the trial has commenced as of the date of this order shall
continue to conclusion, unless good cause exists to suspend the trial or
declare a mistrial. The decision whether to suspend a criminal trial or
declare a mistrial rests with the judge presiding over the case.

      To the extent court proceedings are held, they should be done in a
manner to limit the risk ofexposure, such as by videoconferencing, where
possible.

     Pursuant to OCGA § 38-3-62, during the period of this Order, the
undersigned hereby suspends, tolls, extends, and otherwise grants relief
from any deadlines or other time schedules or filing requirements
imposed by otherwise applicable statutes, rules, regulations, or court
orders, whether in civil or criminal cases or administrative matters,
including, but not limited to any:(1) statute of limitation;(2)time within
which to issue a warrant;(3) time within which to try a case for which a
demand for speedy trial has been filed; (4) time within which to hold a
commitment hearing; (5) deadline or other schedule regarding the
detention of a juvenile;(6)time within which to return a bill ofindictment
or an accusation or to bring a matter before a grand jury;(7) time within
which to file a writ of habeas corpus;(8) time within which discovery or
any aspect thereof is to be completed; (9) time within which to serve a
party;(10) time within which to appeal or to seek the right to appeal any
order, ruling, or other determination; and (11) such other legal
proceedings as determined to be necessary by the authorized judicial
official.


      This Statewide Judicial Emergency shall terminate on April
13, 2020, at 11:59 p.m., unless otherwise extended.

     Should the state of emergency extend beyond the period indicated
above or should the nature of the emergency otherwise require
modification, a determination of available alternative remedies for the
conduct of court business will be made as necessary, and a corresponding
order will be entered and distributed in accordance with Georgia law.
      Case 1:20-cv-01624-SCJ Document 28-3 Filed 04/24/20 Page 3 of 4




     IT IS FURTHER ORDERED, pursuant to OCGA § 38-3-63, that
notice and service of a copy of this Order shall immediately be sent to the
judges and clerks of all courts in this State and to the clerk of the Georgia
Court of Appeals, such service to be accomplished through means to
assure expeditious receipt, which include electronic means; and

       IT IS FURTHER ORDERED that notice shall also be sent to the
media, the State Bar of Georgia, and the officials and entities listed below
and shall constitute sufficient notice of the issuance of this Order to the
affected parties, counsel for the affected parties, and the public.

       IT IS SO ORDERED this          day of       h 202



                                           Cmef JusticeVHardy. D/Melton
                                               Supreme Court of Georgia

cc:

Governor Brian P. Kemp
Lt. Governor Geoff Duncan
Speaker David Ralston
State Bar of Georgia
Administrative Office of the Courts
Judicial Council of Georgia
Council of Superior Court Clerks of Georgia
Department of Juvenile Justice
Criminal Justice Coordinating Council
Council of Accountability Court Judges
Georgia Commission on Dispute Resolution
Institute of Continuing Judicial Education of Georgia
Georgia Council of Court Administrators
Chief Justice's Commission on Professionalism
Judicial Qualifications Commission
Association County Commissioners of Georgia
Georgia Municipal Association
Georgia Sheriffs' Association
Georgia Association of Chiefs of Police
Georgia Public Defender Council
   Case 1:20-cv-01624-SCJ Document 28-3 Filed 04/24/20 Page 4 of 4




Prosecuting Attorneys' Council of Georgia
Department of Corrections
Department of Community Supervision
Georgia Court Reporters Association
Board of Court Reporting
State Board of Pardons and Paroles




                          SUPREME COURT OF THE STATE OF GEORGIA
                                            Clerk's Office, Atlanta

                              I certify that the above is a true extract from the
                       minutes of the Supreme Court of Georgia.
                               Witness my signature and the seal of said court hereto
                       affixed the day and year last above written.



                                                                      Clerk
